Citation Nr: 1108718	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  09-11 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his father (R.N.)


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel

INTRODUCTION

The Veteran served on active duty from December 1994 to May 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Philadelphia, Pennsylvania (RO) of the Department of Veterans Affairs (VA), wherein the RO denied service connection for PTSD. 

In October 2010, the Veteran and his father (R.N.) testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Courts are applicable to this appeal.  

Although the Veteran filed a claim for PTSD, treatment records indicate that he has also been diagnosed with major depressive disorder, depressive disorder not otherwise specified (NOS), generalized anxiety disorder with panic attacks, and mood disorder NOS.  Hence, the Board has expanded his claim to encompass all psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

The Veteran asserts that his current psychiatric symptoms, specifically those related to PTSD, are related to events that occurred in Kuwait during his military service.  The Veteran's service treatment records are unremarkable for a psychiatric disorder during military service.  Post-service, private medical records indicate that he was first treated for anxiety in May 1999 and depression in December 1999.  He was later diagnosed with PTSD in September 2006.  

The Board notes that the evidentiary standard outlined in 38 C.F.R. § 3.304(f)(3) for establishing in-service stressors in claims for PTSD was recently relaxed, adding to the types of claims VA will accept through credible lay testimony alone.  The new regulations provide that if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  
75 Fed. Reg. 39843, 39852 (July 13, 2010) (to be codified at 38 C.F.R. pt. 3).  

Specific to PTSD claims under which the new § 3.304(f)(3) may be applicable, the Veteran's DD-Form 214 would verify service in a location that involves "hostile military or terrorist activity" as evidenced by such awards as an Iraq Campaign Medal, Afghanistan Campaign Medal, or Vietnam Service Medal.  VA TL 10-
05 (July 16, 2010).  In this case, the Veteran's DD-Form 214 does not denote service in a location that involved "hostile military or terrorist activity" as evidenced by the aforementioned awards.  

The Veteran's DD-Form 214 reflects that his primary specialty was (55B10) Ammunition Specialist and his last duty assignment and major command was with the 24th Ordnance Company.  Although his DD-Form 214 does not reflect any foreign service, the Veteran submitted a certificate indicating that he participated in Exercise Intrinsic Action 96-02 from April to August 1996.  The certificate indicates that as a member of the task force, he endured "the harsh reality of being strategically airlifted to a hostile area of operations, drew army war reserve equipment, and deployed to the open deserts of Kuwait in record time."  The certificate was signed by the task force commander and awarded in August 1996.  The Veteran also submitted a January 1997 Memorandum indicating that he was one of the personnel from the 24th Ordnance Company that was attached to the 26th Forward Support Battalion in support of Intrinsic Action 96-02 from April to August 1996.  An October 1996 Memorandum indicates that soldiers deployed to Kuwait in support of Intrinsic Action 96-02 were eligible to receive the Armed Forces Expeditionary Medal.  Based on the foregoing, his service in Kuwait from April to August 1996 in support of Intrinsic Action 96-02 has been conceded.  Furthermore, as the location of his service was considered a "hostile area of operations," resolving all reasonable doubt in his favor, the Board finds that the new provisions of 38 C.F.R. § 3.304(4)(3) are applicable to his claim for service connection for PTSD.

The Veteran has identified several in-service stressors.  In October 2006 written statements, he has claimed the following stressors:  (1) while stationed in Udairi, he constantly came under civilian fire from artillery, small arms, tank rounds, mortars, and rockets;  (2) he was assigned to a convoy that visited a Air Force Base in Saudi Arabia after the barracks had been hit by a suicide attack with a truck full of chemicals and he witnessed dead bodies; (3) while refueling a humvee, he was doused in diesel fuel and had to be taken to a combat medic area where he was treated for several hours and released to duty.

During the October 2007 VA PTSD examination, the Veteran only identified one in-service stressor - he said he was present at the time when his Army base was attacked by a suicide bomber with a truck full of chemicals.  He said that 35 people died and 150 soldiers were injured.  He said he observed the explosion and participated in the rescue and clean-up.  He denied any post-military stressors.  The VA examiner, a staff psychiatrist, diagnosed the Veteran with PTSD with panic attacks, and major depressive disorder secondary to PTSD.  

During the October 2010 Board hearing, the Veteran identified an additional in-service stressor - he said that one of his sergeants detonated an ordnance while he was still in the blast radius and he was thrown to the ground.  He also described the incident where he was splashed with fuel and coming under mortar and rocket fire while in Udairi.  Although he said there were no casualties from these attacks, he said he was in fear for his life and his unit was on alert 24/7.  He stated that he was also attached to a convoy that went to Khobar Towers (the site of the terrorist suicide attack in Saudi Arabia) and that all the windows were shot out but he did not see any dead bodies from the attack.  He said that he witnessed dead bodies on the "highway of death".  The Veteran also indicated during his hearing that in 1995, he was sent to Bright Star Egypt for three months.  There has been no verification of this tour of duty.

During the October 2010 hearing, the Veteran also identified a stressful even that occurred during his civilian life.  He and his father said that the Veteran was involved in an alcohol-related motor vehicle accident (MVA) in October 2008.  According to their testimony, the Veteran was hospitalized at Shore Memorial Hospital for two weeks and in a coma for part of that time with a brain hematoma.  Prior to that, in 2006, the Veteran fell down the stairs, and "cracked my head open" after consuming a bottle of Xanax.  The Veteran said he has had complications resulting from the head injury involving his memory and putting thoughts together.  He said he received treatment from a private psychologist, Dr. David Harrison.  He said that his current nightmares involve both the car accident and memories of Kuwait.  

The Board notes that the Veteran's descriptions of the terrorist attack in Saudi Arabia involving Khobar Towers have been inconsistent and are not credible.  Furthermore, as there is no evidence the Veteran had service in Saudi Arabia, the claimed stressor is not consistent with the places, types, and circumstances of the Veteran's service.  The Veteran's stressor involving witnessing dead bodies on the "highway of death" is also not consistent with his service.  The events resulting in what is commonly referred to as the "highway of death" occurred in 1991 when coalition forces attacked retreating Iraqi military personnel along a stretch of highway between Kuwait and Iraq.  The Veteran's service in Kuwait was in 1996 - over 5 years after this event.  

As regards the Veteran's other claimed stressors, the Board finds that the following are consistent with the places, types, and circumstances of his service:  (1) coming under civilian fire while stationed in Udairi;  (2) being within the blast radius of an exploding ordnance and being thrown to the ground; and (3) being splashed with fuel while refueling a humvee.

As the October 2007 VA examination considered only the Veteran's claimed in-service stressor that was not consistent with the places, types, and circumstances of his service, the Board finds that the Veteran should be afforded another VA psychiatric examination.  Specific to PTSD, the examiner should confirm that the Veteran has a diagnosis of PTSD and, if so, whether his PTSD symptoms are related his claimed stressors that are consistent with the places, types, and circumstances of his service.  The examiner should also determine the nature and etiology of any other current psychiatric disorder.  

During the October 2010 Board hearing, the Veteran stated that he was treated for depression six months after separation from service.  He said he was treated by Drs. Wolff and Simon, private family physicians.  He said that he was also treated by Dr. David Harrison, a private psychologist, and Dr. Keeting from the Center for Family Wellness in Woodbury, New Jersey.  A review of the claims file reflects that private medical records have been obtained from Dr. Simon, but not from Drs. Wolff, Harrison, or Keeting.  VA has a duty to assist claimants in obtaining evidence not in the custody of a Federal department or agency.  38 C.F.R. § 3.159(c)(1) (2010).  Hence, a remand is also required so that these identified records can be requested from the above-mentioned private physicians.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA, that treated him for his claimed psychiatric disorder.  Of particular interest are private medical records from Dr. Wolff, Dr. David Harrison, and Dr. Keeting.  The Veteran is requested to provide information, including the place and date of hospitalization regarding his 2006 head injury when he fell down the stairs and "cracked my head open" after consuming a bottle of Xanax, as well as including the place and date of hospitalization concerning the 2008 motor vehicle accident resulting in his being hospitalized for two weeks and in a coma for part of that time with a brain hematoma.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  The RO should make another request for the Veteran's complete service personnel records, to include his DA Form 20, in an effort to confirm his tours of duty in Southwest Asia.

3.  After all available records and/or responses from each contacted entity are associated with the claims file, the Veteran should be scheduled for a VA psychiatric examination.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the psychiatrist or psychologist performing the examination for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  Pursuant to VA Training Letter 10-05, issued on July 16, 2010, the examining psychologist or psychiatrist is to note that:  "If a diagnosis of PTSD is made, the examiner must now also determine if the Veteran's claimed stressor is related to the Veteran's fear of in-service hostile military or terrorist activity."  

The examination must be conducted following the protocol in VA's Disability Examination Worksheet for Initial Evaluation for Post-Traumatic Stress Disorder Examination, revised on April 2, 2007.  The examiner should consider the following claimed stressors as consistent with the places, types, and circumstances of the Veteran's military service:  (1) coming under civilian fire while stationed in Udairi;  (2) being within the blast radius of exploding ordnance and being thrown to the ground; and (3) being splashed with fuel while refueling a humvee.  The examiner should also consider that the Veteran has reported a stressful event that occurred during civilian life - a MVA that resulted in the Veteran being in a coma for several days and head injury residuals involving impaired thought processes and memory.

Based on a review of the record, and examination of the Veteran, and considering only the claimed in-service stressors that are consistent with his military service, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has PTSD related to an event in service.  The examiner should identify which claimed stressor(s) is/are adequate to support the diagnosis of PTSD.  The opinion should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  

If any psychiatric disability recognized by the DSM-IV other than PTSD is diagnosed - to include mood disorder, NOS, or adjustment disorder - with respect to each such disability, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that such disability is related to military service.

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

5.  After completion of the above development, the Veteran's claim should be readjudicated.  If the determination remains adverse to him, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto.  Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


